In oral argument, as well as in its brief submitted to this court, the city has maintained that it presently is supplying water to part of the proposed district. While this factor could, in my opinion, be crucial to the outcome of this case, it apparently was not presented to the trial court in any kind of way, and the record presently before this court seems to indicate that it is simply not true. Accordingly, I agree with the resolution by the majority of the standing issue, and I concur in the affirmance.